Citation Nr: 1508535	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-05 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter
ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.  He died in March 2010.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board remanded these claims for additional development in April 2014.  This development has been achieved, such that adjudication on the merits may proceed.


FINDINGS OF FACT

1.  The Veteran died in March 2010 from a left frontoparietal thrombotic stroke.  Metastatic renal cell carcinoma was listed as a significant condition contributing to death.

2.  In resolving all doubt in the Appellant's favor, the Veteran's renal cell carcinoma was caused by herbicide exposure during his service.





CONCLUSIONS OF LAW
	
1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5106, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2014).

2.  The Appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318  is dismissed as moot.  38 U.S.C.A. § 1318 (West 2014).


Service Connection for Cause of Death under 38 U.S.C.A. § 1310

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 

Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that the disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2014).

The Veteran's immediate cause of death was left frontoparietal thrombotic stroke, with metastatic renal cell carcinoma shown as a contributing cause.  At the time of his death, the Veteran was service connected for urethritis and left inguinal hernia. The Appellant does not contend that the his service-connected disabilities caused or contributed to his death, but rather that renal cell carcinoma was caused by his herbicide exposure while serving in Vietnam.  The record confirms that he was in Vietnam during the Vietnam Era, and he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6) (2014).

Service connection can be established via presumption for specific conditions associated with herbicide exposure.  38 C.F.R. § 3.309(e) (2014).  Renal cell carcinoma is not among the diseases presumed to have been caused by herbicide exposure.  However, exclusion from this list does not preclude service connection on a direct basis if the medical evidence shows a relationship is more likely than not.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The May 2014 VA examiner, a nurse practitioner, opined that renal cell carcinoma was less likely related to service, noting that it is not among the presumed conditions listed in section 3.309(e).  She noted that well-known and highly respected sources of information did not list Agent Orange as a possible risk for renal cell carcinoma.  Finally, she indicated the Veteran had three of the four known risk factors for renal cell carcinoma, including a history of smoking, obesity, and hypertension.  She also noted that he may have had occupational exposure following service.  In support of her opinion, she listed an American Cancer Society study that discussed the likelihood of the development of certain cancers due to herbicide exposure, which concluded that few studies regarding a connection between kidney cancers and herbicide exposure had been conducted.  She also listed a "UTD" literature review showing that smoking, hypertension, obesity, and occupational exposures are the known risk factors for developing renal cell carcinoma.  While implying that these risk factors more likely caused his cancer, she did not so state.

The Veteran's treating physicians opined that his renal cell carcinoma was likely related to herbicide exposure.  A March 2010 letter from Dr. B. noted the Veteran died from renal cell carcinoma, which had a rapid progression that was unusual for the disease.  He said that this rapid growth conceivably arose from a toxin or environmental factor that was not previously associated with the development of the cancer.  In May 2010, he noted that the condition was long in the making, and "definitely possibly" the result of herbicide exposure.  Finally, in May 2014, he supplemented his previous opinions by opining that the renal cell carcinoma was more likely than not caused by exposures in service, which he based on his training as an oncologist and internist, and a retired physician military officer.  The Board finds his initial two opinions speculative, but when considered in conjunction with his final opinion, these opinions are probative.  It is clear that Dr. B. had knowledge of the Veteran's personal and medical history, and that he found it likely that military exposures led to the Veteran's unusual cancer symptoms.  

There are no other medical records addressing this question.  The Board therefore finds the evidence for and against the claim is in relative equipoise.  When the evidence for and against a claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Accordingly, service connection for the cause of the death is granted.

Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318

In essence, 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide separate and alternative methods of obtaining VA dependency and indemnity compensation.  See, generally, Green v. Brown, 10 Vet. App. 111, 114-5 (1997). 

Because the Board has granted service connection for the cause of the Veteran's death under the provisions of 38 U.S.C. § 1310, the matter of the Appellant's alternative claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is rendered moot.  Accordingly, the issue of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990). 


ORDER

Entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310 is granted.

The claim of entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


